Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 23, 2015

                                            No. 04-15-00231-CV

IN RE Dean DAVENPORT; Dillon Water Resources, Ltd.; 5D Drilling and Pump Service, Inc.
  f/k/a Davenport Drilling & Pump Service, Inc.; 5D Water Resources, LLC f/k/a Davenport
  Oper., LLC; Water Exploration Co., Ltd.; WAD, Inc.; Water Investment Leasing Company,
  LLC; Blue Gold Resources Management, LLC; Blue Gold Properties, LLC; and Blue Gold
                                    Development, LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On April 16, 2015, relators filed a petition for writ of mandamus. Having considered
relators’ petition, the response and reply of the parties, and the oral arguments presented, the
court is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on October 23, 2015.


                                                            _________________________________
                                                            Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.


                                                            ___________________________________
                                                            Keith E. Hottle

1
  This proceeding arises out of Cause No. 2012-CI-03086, styled Tom Hall, Thomas C. Hall, P.C. as Successor in
Interest to Hall & Bates, L.L.P., Blake Dietzmann, Tim Patton and Timothy Patton, P.C. v. Dillon Water Resources,
Ltd., 5D Drilling and Pump Service, Inc. f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC
f/k/a Davenport Oper., LLC, Dean Davenport, WAD, Inc., Water Exploration Co., Ltd., Water Investment Leasing
Company, LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold Development,
LLC, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.